DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-8, 11, 14-15, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,142,293.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims amount to rewording of the patented claims.
For example, instant claim 1 is met by the combination of patented claims.  Though not reciting a muzzle or barrel longer than the hull, the patent claims suffice as follows:
In the context of the patent, the barrel, intended to fire a projectile therefrom (e.g., claims 1 and 7, col. 5, line 25-27, e.g., 5:25-27, and 6:12, respectively), inherently includes a muzzle, since such is the end opposite the breech in such barrels (see claims 6 and 10).  Further note that the patent discloses that “Weapon 110 includes barrel 112, having a muzzle 114,” 2:67-3:1, and that “Weapon 210 includes barrel 212, having a muzzle 214
Patent claims 1 and 11 require a hull, while claims 1, 7, and 11 require a recoil mechanism, at least claim 1 of which requires such being coupled to the barrel and arresting movement thereof, 5:28-31.  Though patent claim 7 fails to recite a hull, any unmanned underwater vehicle (UUV) as disclosed in the patent would inherently include an outer hull, whether expressly recited in the claims.
With respect to the barrel being longer than the hull, patent claims 6 and 10 require the breech be accessible from a tail of the UUV.  One reading the disclosure to understand the meaning of the breech being accessible from the tail of the UUV would learn that such is only shown in Figs. 2A-2B, Fig. 2A of which clearly shows the barrel being longer than the UUV.  Thus, this feature is adequately covered by the patented claims or unpatentable over the claims based on the disclosure, since one constructing the UUV would understand that the barrel is intended to be longer than the hull.
Re: instant claim 2, patent claim 5 requires the barrel be free to slide in the direction of a long axis of the barrel when a projectile is fired, and, though no axes appear to be shown in the drawing figures, the barrel is sufficiently disposed in the center of UUVs 100 and 200 to reasonably infer the barrel and UUV share a common longitudinal axis.  See, e.g., Figs. 1A-3.  Thus, instant claim 2 is covered by the patent.
Re: instant claim 3, though the patent may be silent with respect to an unobstructed pathway and a plurality of openings through structures within the hull, such can be reasonably inferred from, or obvious in view of, e.g., Figs. 2A-2B.  That is, a barrel which is longer than the UUV it is a part of must pass through the hull of the UUV and an unobstructed pathway and a plurality of openings, i.e. one at either end of the UUV, would be the normal manner of constructing the UUV and barrel combination or would be obvious to one of ordinary skill in the 
Re: instant claims 7-8, patent claim 7 requires barrel travel prior to arresting it movement and subsequently arresting the barrel, 6:12-21.
Re: instant claims 11, 14-15, 17-18, and 20 see relevant claims above.

Claims 1-4, 7-8, 11, 14-15, 17-18, and 20 are directed to an invention not patentably distinct from claims 1-11 of commonly assigned US 11,142,293.  See discussion above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition.  The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned US 11,142,293, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claim Rejections - 35 USC §§ 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11, 14-15, 17-18, and 20 are rejected under 35 U.S.C. § 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over US 11,142,293.
At least for the reasons set forth above, claims 1-4, 7-8, 11, 14-15, 17-18, and 20 are anticipated by or unpatentable over US 11,142,293.
Allowable Subject Matter
Claims 5-6, 9-10, 12-13, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
22-Feb-22